Exhibit 12 CENTERPOINT ENERGY RESOURCES CORP. AND SUBSIDIARIES (An Indirect Wholly Owned Subsidiary of CenterPoint Energy, Inc.) COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (millions of dollars) Three Months Ended March 31, 2008 2009 Net Income $ 126 $ 95 Income taxes 79 66 Capitalized interest (1 ) (1 ) 204 160 Fixed charges, as defined: Interest 48 58 Capitalized interest 1 1 Interest component of rentals charged to operating income 4 2 Total fixed charges 53 61 Earnings, as defined $ 257 $ 221 Ratio of earnings to fixed charges 4.84 3.64
